Citation Nr: 0619712	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a an increased rating for residuals, gunshot 
wound, left upper arm, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1964 to July 1967, 
December 1967 to August 1971, and December 1972 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDING OF FACT

Residuals of a gunshot wound of the left upper arm are 
characterized by evidence of complaints of pain on repetitive 
use of the left shoulder, with no objective evidence of any 
bone, nerve, or artery involvement, no loss of muscle mass or 
strength, a full range of motion of the left shoulder, 
negative X-ray studies, and a non-disfiguring and non-painful 
scar.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals, gunshot wound, left upper arm, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5303, 5305 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claim for an 
increased compensable evaluation for residuals, gunshot 
wound, left arm, was received at the RO in December 2001.  
Notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
was issued in May 2002, and the claim was denied by an RO 
decision of July 2002.  The current 10 percent evaluation was 
assigned by a September 2004 RO decision.  Additional notice 
of VCAA was issued in September 2005, prior to a February 
2006 supplemental statement of the case (SSOC).  Accordingly, 
the timing of the VCAA notice is fully compliant with 
Pelegrini.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The May 2002 and September 2005 VCAA notices advised the 
veteran of the evidence necessary to substantiate the claim 
for an increased rating, to include medical evidence of 
greater impairment of the left shoulder.  The claimant was 
advised of what evidence the VA will obtain, and what 
information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to his claim.  Although the notices 
made no reference to veteran's status and the effective date 
of any grant of an increased rating, there is no prejudice to 
the claimant since his veteran status is not questioned, and 
the claim is being denied-an effective date of an increased 
rating will not be assigned.  The veteran has failed to 
submit any medical evidence warranting an increased rating 
despite being repeatedly asked to do so.  

The VA provided the veteran with appropriate VA examinations 
in April 2002, June 2004 and September 2005, each of which 
included negative objective medical evidence.  All pertinent 
VA and private treatment records were obtained.  VA has made 
reasonable efforts to obtain relevant records in support of 
the claim on appeal.  38 U.S.C.A. § 5103A (a),(b),(c).  
Accordingly, there is no further available development 
indicated.  See 38 U.S.C.A. § 5103(b).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the statement of the case 
(SOC) and all SSOCs.  VA has satisfied its duties to inform 
and assist the veteran at every stage of this appeal.  Given 
the development undertaken by the RO-particularly, the 
repeatedly negative VA examinations, and the fact that the 
veteran has pointed to no other pertinent evidence which has 
not been obtained, the record is ready for appellate review 
of the claim on appeal.  Proceeding with this claim would not 
prejudice the veteran.  

The veteran and his representative have been repeatedly 
advised of the need to submit objective medical evidence of 
greater left arm/shoulder impairment.  There is adequate 
evidence of record to adjudicate the claim.  There is no 
prejudice in proceeding with a decision in the appeal at this 
time.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); See 
also, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
38 C.F.R. § 20.1102 (2005) (Pertaining to harmless error).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found that 
some review of the historical record is appropriate.  

The veteran's service medical records show a history of a 
gunshot wound of the left arm in August 1965.  No complaints, 
history, treatment, abnormality or diagnosis regarding the 
left arm or shoulder was shown on examination in July 1967 
for separation from his first of three periods of active 
duty.  On examination in January 1970, notation was made that 
there had been no complications from the gunshot wound of the 
left shoulder, and no sequelae.  July 1971 and April 1973 
separation examination reports are silent for any abnormality 
of the left arm or shoulder.  On initial VA examination in 
February 1988, no objective residuals were noted other than a 
well-healed scar of the left shoulder area, a full range of 
motion of the left shoulder, no loss of sensation or 
neurologic impairment, and no loss of left arm muscle 
strength or muscle mass.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Under the criteria for rating muscle injuries, disabilities 
are characterized as either slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  A slight muscle injury 
involves a simple wound of muscle without debridement or 
infection.  The service medical records should reflect a 
superficial wound with brief treatment and return to duty, 
and healing with good functional results.  There should be no 
consistent complaint of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  The scar should be 
minimal, and there should be no evidence of fascial defect, 
atrophy, or impaired tonus.  There should be no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).  

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).  

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement. 
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

The veteran's service medical records, as well as the post-
service medical evidence, support a finding of no more than a 
slight muscle injury of the left shoulder under 38 C.F.R. § 
4.56 as a result of the veteran's documented very minimal 
medical findings.  The documented historic medical evidence 
demonstrates not one of the factors listed at 38 C.F.R. § 
4.56(d)(2) for a moderate muscle wound.  Rather, all of the 
evidence demonstrates that the veteran recovered fully from 
his initial wound with no complaint, no treatment, and no 
identifiable residual other than a healed scar.  

The post-service medical evidence also demonstrates the 
minimal nature of the injury.  VA examinations of April 2002, 
June 2004 and September 2005 show very limited findings, if 
any, including a non-tender and non-painful scar, with no 
muscle, no joint, and no nerve impairment, other than the 
veteran's subjective complaint of left shoulder pain on 
repetitive use of the left arm.  These medical reports 
demonstrate no objective evidence of any bone, nerve, or 
artery involvement, no loss of muscle mass or loss of muscle 
strength, a full range of motion of the left shoulder, 
negative X-ray studies, and a well-healed and non-disfiguring 
scar of the left shoulder.  Although the veteran is shown to 
have carpal tunnel syndrome (CTS) of the wrists, this 
disorder was disassociated from service-connected disability 
on VA examination in June 2004.  

On VA examination of September 2005, full motion, power, 
strength and muscle mass was found for the pectoralis, 
triceps, biceps, and deltoid muscles.  The veteran's 8 inch 
x 2 inch scar of the proximal left arm was slightly adherent 
to underlying tissue, but found to be nontender and non-
disfiguring.  The September 2005 report, as with earlier 
reports, includes the medical finding that the initial injury 
involved muscle group (MG) III and not MG V or MG VI, as 
occasionally suspected by some of the historic evidence of 
record.  

The normal range of motion of the shoulder is 0 to 180 
degrees of flexion and abduction, and 0 to 90 degrees of 
external and internal rotation.  See 38 C.F.R. § 4.71a, Plate 
I.  The veteran has full range of motion of the left shoulder 
joint on repeated VA examinations, as noted above.  

The medical evidence of record demonstrates no more than 
slight impairment of the MG III under Diagnostic Codes 5303, 
which would warrant no more than a 10 percent rating, if 
that.  The veteran is presently in receipt of a 10 percent 
rating for moderate impairment of MG V under Diagnostic Code 
5305.  A higher rating under either Diagnostic Code 5303 for 
moderate impairment of MG III (a 20 percent rating), or a 
moderately severe disorder of MG V is not supported by the 
medical evidence of record.  The limited findings on appeal 
warrant no greater evaluation under all applicable Diagnostic 
Codes.  

The demonstrated findings on appeal also fall short of the 
clinical evidence necessary to warrant a separate rating for 
a painful scar.  Diagnostic Code 7804 stipulates that a 10 
percent disability evaluation will be warranted with evidence 
that a superficial scar is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  As the veteran's left arm scar is not 
painful, no separate rating is warranted in this case.  

Similarly, there are no additional bases for a higher rating 
under 38 C.F.R. § 4.40 on account of pain, because there is 
no limitation of motion of the left shoulder and no 
arthritis.  If the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply 
in this case because the veteran does not have arthritis as a 
result of his inservice muscle injury.  

There is also no evidence that the veteran's left shoulder 
presents such an unusual or exceptional disability picture at 
any time as to require an extraschedular consideration 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  The Board finds that the 10 percent 
schedular evaluation in this case is not inadequate for left 
shoulder disability.  The veteran's left shoulder treatment 
has been minimal, with no surgery, and the history of the 
initial wound counsels that the injury was no more than 
slight, or minor injury.  The veteran has not offered any 
objective evidence of any symptoms due to the disability that 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
a remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338- 339 (1996).  


ORDER

The claim for an evaluation in excess of 10 percent for 
residuals, gunshot wound, left upper arm, is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


